As filed with the Securities and Exchange Commission on January 28, 2015 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, Wisconsin 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, Wisconsin 53202 (Name and address of agent for service) Registrant's telephone number, including area code: (414) 765-6609 Date of fiscal year end:February 28, 2015 Date of reporting period:November 30, 2014 Item 1. Schedules of Investments. American Trust Allegiance Fund Schedule of Investments at November 30, 2014 (Unaudited) Shares COMMON STOCKS - 94.43% Value Administrative Support and Services - 2.88% Priceline.com, Inc. * $ Animal Production and Aquaculture - 0.97% JBS SA - ADR Apparel Manufacturing - 6.94% Burberry Group PLC - ADR VF Corp. Broadcasting (except Internet) - 3.02% Comcast Corp. - Class A Chemical Manufacturing - 5.83% Colgate-Palmolive Co. Praxair, Inc. Tupperware Brands Corp. Computer and Electronic Product Manufacturing - 13.90% Apple, Inc. EMC Corp. IPG Photonics Corp. * Qualcomm, Inc. RF Micro Devices, Inc. * Skyworks Solutions, Inc. Credit Intermediation and Related Activities - 1.95% Discover Financial Services Electrical Equipment, Appliance, and Component - 1.98% Whirlpool Corp. Food Manufacturing - 4.08% Gruma, S.A.B. de C.V. - Class B - ADR Mondelez International, Inc. - Class A Post Holdings, Inc. * Heavy and Civil Engineering Construction - 2.64% Chicago Bridge & Iron Co. N.V. # Insurance Carriers and Related Activities - 10.70% Berkshire Hathaway, Inc. - Class B * MetLife, Inc. Principal Financial Group, Inc. Leather and Allied Product Manufacturing - 0.98% Nike, Inc. - Class B Machinery Manufacturing - 5.88% Applied Materials, Inc. Cummins, Inc. FANUC Corp. - ADR Nonstore Retailers - 1.91% eBay, Inc. * Oil and Gas Extraction - 2.73% Occidental Petroleum Corp. Other Information Services - 7.82% Google, Inc. - Class A * Google, Inc. - Class C * Liberty Global PLC - Class A *# Vipshop Holdings Ltd. - ADR * Paper Manufacturing - 1.00% Graphic Packaging Holding Co. * Pipeline Transportation - 1.80% The Williams Companies, Inc. Professional, Scientific & Technical Services - 0.99% Verint Systems, Inc. * Publishing Industries - 1.96% SAP AG - ADR Real Estate - 4.83% CBRE Group, Inc. - Class A * Forest City Enterprises, Inc. - Class A * Securities, Commodity Contracts, and Other Financial Investments and Related Activities - 2.98% Lazard Ltd. - Class A *# Support Activities for Mining - 1.73% Schlumberger Ltd. # Telecommunications - 2.00% American Tower Corp. Transportation Equipment Manufacturing - 2.93% WABCO Holdings, Inc. * TOTAL COMMON STOCKS (Cost $19,583,148) EXCHANGE-TRADED FUNDS - 2.84% PowerShares DB Agriculture Fund * TOTAL EXCHANGE-TRADED FUNDS (Cost $715,254) SHORT-TERM INVESTMENTS - 2.86% Fidelity Institutional Money Market Government Portfolio - Class I, 0.01%† Invesco Short-Term Investments Trust Treasury Portfolio - Institutional Class, 0.01%† Reserve Primary Fund - Class 5+‡ – TOTAL SHORT-TERM INVESTMENTS (Cost $715,307) Total Investments in Securities (Cost $21,013,709) - 100.13% Liabilities in Excess of Other Assets - (0.13)% ) Net Assets - 100.00% $ * Non-income producing security. # U.S. traded security of a foreign issuer. + Valued at a fair value in accordance with procedures established by the Fund's Board of Trustees. ‡ Illiquid security.As of November 30, 2014, the security had a value of $0 (0.0% of net assets). The security was acquired between September 16, 2008 and October 22, 2008, and has a cost basis of $3,164. † Rate shown is the 7-day annualized yield as of November 30, 2014. ADR - American Depository Receipt American Trust Allegiance Fund Notes to Schedule of Investments November 30, 2014 (Unaudited) Note 1 – Securities Valuation The American Trust Allegiance Fund’s (the “Fund”) investments in securities are carried at their fair value. Equity securities, including common stocks and exchange-traded funds, that are primarily traded on a national securities exchange shall be valued at the last sales price on the exchange on which they are primarily traded on the day of valuation or, if there has been no sale price on such day, at the mean between the bid and asked prices. Securities primarily traded in the NASDAQ Global Market System for which market quotations are readily available shall be valued using the NASDAQ Official Closing Price (“NOCP”). If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation, or if there has been no sale on such day, at the mean between the bid and asked prices. Over-the-counter securities which are not traded in the NASDAQ Global Market System shall be valued at the most recent sales price.Investments in open-end mutual funds are valued at their net asset value per share.To the extent these securities are actively traded and valuation adjustments are not applied, they are categorized in level 1 of the fair value hierarchy. The Fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading on the New York Stock Exchange (4:00 pm EST). Short-term securities having a maturity of 60 days or less are valued at their amortized cost, which approximates market value.To the extent the inputs are observable and timely, these securities would be classified in level 2 of the fair value hierarchy. The Board of Trustees (“Board”) has delegated day-to-day valuation issues to a Valuation Committee of Advisors Series Trust which is comprised of representatives from U.S. Bancorp Fund Services, LLC, the Fund’s administrator.The function of the Valuation Committee is to value securities where current and reliable market quotations are not readily available or the closing price does not represent fair value by following procedures approved by the Board.These procedures consider many factors, including the type of security, size of holding, trading volume and news events.All actions taken by the Valuation Committee are subsequently reviewed and ratified by the Board. Depending on the relative significance of the valuation inputs, fair valued securities may be classified in either level 2 or level 3 of the fair value hierarchy. The Fund has adopted authoritative fair value accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value, a discussion in changes in valuation techniques and related inputs during the period and expanded disclosure of valuation levels for majority security types.These inputs are summarized in the three broad levels listed below: · Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Funds have the ability to access. · Level 2 - Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. · Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Fund’s securities as of November 30, 2014: Level 1 Level 2 Level 3 Total Common Stocks Administrative Support and Waste Management $ $
